                Case 1:19-cv-08993-VM Document 28 Filed 12/07/20 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK

Ryan Cosgrove, Clive Rhoden,
individually and on behalf of all others similarly situated
(List the full name(s) of the plaintiff(s)/petitioner(s).)
                                                                                           1:2019 08993 ( VM )(
                                                                                           _____CV________                        )
                                  -against-
                                                                                           NOTICE OF APPEAL


Blue Diamond Growers
(List the full name(s) of the defendant(s)/respondent(s).)



Notice is hereby given that the following parties:                    Ryan Cosgrove, Clive Rhoden,
individually and on behalf of all others similarly situated
(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit ġ

from the                judgment              order          entered on:      December 7, 2020
                                                                               (date that judgment or order was entered on docket)
that:

ġ

(If the appeal is from an order, provide a brief description above of the decision in the order.)

    12/07/2020                                                             /s/Spencer Sheehan
                                                                                       *
    Dated                                                                  Signature

    Sheehan, Spencer I
    Name (Last, First, MI)

    60 Cuttermill Rd Ste 409 Great Neck                                    New York                        11021
    Address                                       City                     State                           Zip Code

    (516) 268-7080                                                     spencer@spencersheehan.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
